Evans, P. J.
(After stating the foregoing facts.) The exception to the judgment under review is limited to so much thereof as vacates the confirmation of the sale of the land to Mrs. Waller, and our ruling will be confined to that question. The case began as a statutory proceeding to partition land between common owners, by virtue of the Civil Code (1910), §§ 5358 et seq. A sale of the land was authorized by the court, and the property offered for sale by the commissioners was bid off by the attorney of one of the applicants. The statute (§ 5366) directs that commissioners conducting the sale shall return their proceeding to the same term of the court ordering such sale, if then in session; otherwise to the next term. The statute provides for a confirmation of the sale before it becomes binding and effective. Oswald v. Johnson, 140 Ga. 62 (78 S. E. 333, Ann. Cas. 1914D, 1). An order was taken confirming this sale, but in the equitable intervention filed in the case its vacation is prayed on the grounds, that the parties had no actual notice of any application for the confirmation, that the land as actually sold was less in quantity and did not comport in description with the land sought to be partitioned as described in the order, that a prior sale had been ignored by the commissioners, that the commissioners and interested parties had waited for two years before' offering the property for resale at the risk of this purchaser, and that it appeared at the last effort to sell the land that one half of it was encumbered, etc. In view of these considerations, we do not think that the court abused his discretion in setting aside the order confirming the sale. The case had assumed such complications that it is decidedly to the best interests of all parties concerned that a future sale for the division of the property should not be involved with the intricacies in which the case seems to have become entangled.

Judgment affirmed.


All the Justices concur.